Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 7, 2021

                                      No. 04-21-00310-CV

             IN THE INTEREST OF J.K.N.G. AND A.K.A.F.M., CHILDREN

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02080
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER

        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief is due on September 7, 2021. However,
the appellant has filed a motion requesting an extension of time to file the appellant’s brief. The
motion is GRANTED. The appellant’s brief is due on or before September 27, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court